Citation Nr: 0605454	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the service-connected left hip disability.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1986 to August 
1992.  

This case first came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision that 
assigned an increased rating of 10 percent for the service-
connected left hip disorder (characterized as idiopathic 
aseptic necrosis of the left femoral head).  

In November 2003, the Board remanded the claim for increase 
for additional development.  

In a July 2005 rating decision, the RO granted an increased 
rating and assigned an evaluation of 30 percent for the 
service-connected left hip disability.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appeal.  

2.  The service-connected left hip disability is manifested 
by complaints of pain and flexion to 90 degrees with no more 
than marked hip impairment.  




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected left hip disability have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5009-5255 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the increased rating claim, the Board notes 
that the RO issued a letter dated in December 2001 that 
informed the veteran of the medical and other evidence needed 
to substantiate his claim and of what medical or other 
evidence he was responsible for obtaining. VA also identified 
which evidence it was responsible for obtaining.  

Pursuant to the Board's November 2003 remand, the veteran was 
sent two additional duty to assist letters in April 2004 and 
February 2005.  

In the September 2002 Statement of the Case and the 
Supplemental Statements of the Case (SSOCs) dated in March 
2003 and July 2005 the RO provided the veteran with the 
pertinent rating schedule provisions regarding his claim for 
an increased rating for a left hip disability.  

Also, RO provided the veteran the regulations pertaining to 
VA's duty to assist in the development of claims under 38 
C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded VA examinations that were 
completed in February 2002 and April 2005.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Any defect in notice with respect to VCAA in this 
case must be considered to be harmless.  


Analysis

The veteran seeks an increased disability rating for his 
service-connected left hip disability, which is currently 
evaluated as 30 percent disabling under Diagnostic Codes 
5009-5255.  His present complaints include sharp pain 
concentrated in his left hip with radicular pain into his 
knee and ankle.  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below finds 
that the veteran's overall level of symptomatology is not 
consistent with that enumerated for an increased disability 
rating.  

The service-connected left hip disability is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5009-5255 [arthritis and impairment of 
femur] (2005).  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board has considered the potential application of other 
Diagnostic Codes pertaining to the hip and finds that, in 
light of the diagnosis, anatomical localization and 
symptomatology reported by the veteran, Diagnostic Codes 5009 
and 5255 are the most appropriate Diagnostic Code by which to 
evaluate his hip disability.  

The veteran has not suggested that any other Diagnostic Code 
would be more appropriate to his left hip disability.  There 
is no indication of ankylosis, flail joint, or any other 
symptomatology which would warrant consideration of the 
assignment of another diagnostic code.  Current evidence of 
arthritis in the left hip and impairment of the left femur 
justifies rating the disability rating under Diagnostic Codes 
5009 and 5255.  

It is possible to rate the veteran's left hip disability by 
limitation of motion along with the Diagnostic Code for 
arthritis.  However, as discussed hereinbelow, this would not 
avail the veteran because that would not result in a higher 
disability rating than currently assigned.  

The veteran's left hip disability is currently rating as 30 
percent disabling under Diagnostic Codes 5009-5255, which as 
discussed above is congruent with arthritis and malunion of 
the femur with a marked hip disability.  

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under Diagnostic 
Codes 5003 and 5010 for arthritis.  

The medical evidence shows limitation of motion in the left 
hip; therefore, the veteran's right hip disability could be 
rated under Diagnostic Codes 5251 or 5252 for limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).  

However, the highest disability rating under Diagnostic Code 
5251 is 10 percent, which is lower than the veteran's current 
disability rating, and therefore not beneficial to him.  

Under Diagnostic Code 5252, the flexion of the left thigh 
would have to be limited to 10 degrees in order to warrant a 
higher disability rating of 40 percent.  However, the 
greatest limitation of flexion of the left thigh reported on 
VA examination in April 2005 was to 90 degrees.  

Even when considering that the veteran is in a significant 
amount of pain during flexion, as noted by the April 2005 VA 
examiner, there is not enough of a loss of motion to allow 
for a 40 percent disability rating under Diagnostic Code 
5252.  

Moreover, the criteria for the assignment of a disability 
rating in excess of 30 percent under Diagnostic Code 5255 
have been not met.  

The criteria of Diagnostic Code 5255 provide that impairment 
of the femur due to fracture of the shaft or anatomical neck 
with nonunion, with loose motion (spiral or oblique fracture) 
warrants an 80 percent rating.  

Nonunion of the femur, without loose motion, with weight 
bearing preserved with the aid of a brace or with fracture of 
the surgical neck with false joint warrants a 60 percent 
rating.  

Malunion of the femur with marked knee or hip disability 
warrants a 30 percent rating, and with moderate knee or hip 
disability warrants a 20 percent evaluation.  

Malunion of the femur with slight knee or hip disability 
warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, DC 5255.  

The medical evidence, to include VA examinations and VA 
treatment records, is negative for fracture of the neck of 
the femur with false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion.  

The fractures have been shown to be healed, as evidenced by 
X-ray findings, with no pathology such as nonunion, loose 
motion or false joint identified. No competent medical 
examiner has indicated otherwise.  

Although Board does not doubt that the veteran may experience 
pain and discomfort due to his service-connected right hip 
disability, such symptomatology is contemplated in the 
currently assigned 30 percent rating.  Therefore, there is no 
basis for the assignment of a rating in excess of the 
currently assigned 30 percent for the service-connected left 
hip disability.  

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2005).  See DeLuca, supra.  

The veteran has complained of left hip pain, and such has 
been demonstrated on examination.  However, there is no 
evidence that such symptomatology warrants the assignment of 
additional disability due to pain.  Even considering 
complaints of pain on motion, the veteran is currently able 
to flex his left hip to, at worst 90 degrees, and at best, 
100 degrees.  

The April 2005 VA examiner measured the veteran's flexion as 
being to 90 degrees and noted that on repetitive motion "it 
[began] to cause mild pain."  

The Board has taken this statement into consideration.  On 
prior VA examination in February 2002, the veteran had 100 
degrees of flexion before pain occurred.  

The February 2002 VA examiner noted that the veteran's hip 
pain "[did] cause him discomfort and [was] affecting his 
daily life," but no further opinion was offered regarding 
additional functional impairment due to pain.  

In one instance, on April 2005 VA joints examination, the 
examiner noted fatigue, weakness, lack of coordination and 
lack of endurance on seated leg elevation after repetitive 
motion.  

The veteran complained of left hip locking and instability 
when attempting to turn.  However, this symptom was not 
reported on physical examination.  The examiner did not 
discuss whether that finding warranted the assignment of 
additional disability due to fatigability, weakness or 
incoordination.  

The April 2005 VA examiner noted the veteran's occasional use 
of a cane for balance on days when his pain flares, however, 
the Board notes that the record is devoid of other objective 
findings of DeLuca factors on physical examination.  

In an October 2001 VA emergent care center note, the 
veteran's chief complaint was that of left hip pain with 
objective finding of normal range of motion in the left hip 
and some pain elicited on abduction.  

In fact, the veteran's chief complaints with regard to his 
left hip disability as documented in VA treatment records 
dated since 2001 are progressive pain and limited motion.  

With respect to the provisions of 38 C.F.R. § 4.59, the 
veteran's hip is entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).  The 30 
percent rating which is currently assigned encompasses the 
identified symptoms, to include pain and some limitation of 
motion.  

In light of the above, the assignment of additional 
disability pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 is 
not warranted.  

The Board has considered the possibility of whether the 
veteran's arthritis should be separately rated on the basis 
of VA regulations.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2005); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  

However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2005); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In this case, the medical evidence does not support a 
separate rating for arthritis, as all of the veteran's left 
hip symptomatology, to include complaints of pain and 
limitation of motion, is encompassed the current 30 percent 
disability rating.  

There are no symptoms which can be said to be uniquely 
associated with the arthritis which would allow for the 
assignment of a separate rating.  

The Board therefore believes that the current rating 
contemplates any and all symptomatology associated with 
arthritis, and assigning a separate rating for such would 
constitute pyramiding. See 38 C.F.R. § 4.14 (2005).  



ORDER

An increased rating higher than 30 percent for the service-
connected left hip disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


